Crownhart, J.
Both defendants appeared before the civil court and submitted to its jurisdiction. They admitted all the allegations of the complaint, and judgment was entered in favor of the plaintiff for restitution of the premises. The contention of the appellant here is that the defendant *239Purity Manufacturing Company was not served with notice to pay rent or surrender the premises as required by statute. The appellant was not a lessor under the plaintiff Byrne Brothers Company, and nothing in the record of the civil court discloses that the plaintiff Byrne Brothers Company had any knowledge that it was a sub-lessee of the defendant Gerlach until the company voluntarily appeared in the action in the civil court. Its voluntary appearance, consent to adjournment, admission of the facts alleged in the complaint, and submission to judgment without objection, constituted a waiver of any irregularity in the proceedings before the civil court. Plaintiff is estopped to question the jurisdiction of the civil court under the circumstances. Corbett v. Physicians’ Cas. Asso. 135 Wis. 505, 115 N. W. 365.
A lawsuit is for the purpose of adjudicating the rights of the parties. In the ascertainment of those rights courts must give the most patient and careful consideration. But that right may prevail, courts hesitate to advance the wrong by highly technical proceedings. When, as here, the appellant appeared in court, had its name added to the summons as a party defendant, consented to adjournment, and finally admitted all the allegations of the complaint and made no objections to the entry of judgment against it, it will not now be heard to say the court had no jurisdiction of the person.
Upon certiorari the court will not consider matters dehors the record. If the record shows jurisdiction of the subject matter and of the person, the writ can serve no office. Krueger v. Cone, 106 Wis. 522, 524, 81 N. W. 984; State ex rel. Augusta v. Losby, 115 Wis. 57, 61, 90 N. W. 188. As was said in the Krueger Case:
“We may only consider on certiorari whether the act complained of was within the jurisdiction of the court. Within the field of the jurisdiction of a court or a judicial magistrate the decision may be right or may be wrong and *240none the less not be open to review on certiorari. Carter v. Dow, 16 Wis. 298; Varrell v. Church, 36 Wis. 318; Barnes v. Schmitz, 44 Wis. 482; Paulsen v. Ingersoll, 62 Wis. 312, 22 N. W. 477. A justice of the peace has jurisdiction to decide, which involves jurisdiction to err, — a power, by the way, which is not infrequently exercised.”
By the Court. — The judgment of the circuit court is affirmed.